10 A.3d 1201 (2011)
205 N.J. 1
In the Matter of Eugene M. LaVERGNE, an Attorney at Law (Attorney No. XXXXXXXXX).
M-656 September Term 2010, 067460
Supreme Court of New Jersey.
January 27, 2011.

ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11(a), seeking the immediate temporary suspension of EUGENE M. LaVERGNE of EATONTOWN, who was admitted to the bar of this State in 1990, and good cause appearing;
It is ORDERED that EUGENE M. LaVERGNE is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that EUGENE M. LaVERGNE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by EUGENE M. LaVERGNE pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that EUGENE M. LaVERGNE comply with Rule 1:20-20 dealing with suspended attorneys.